PER CURIAM.
The appellant challenges an order by which the trial court approved compensation for the attorney' for the personal representative of an estate. In the order, the trial court also directed as following:
Should AVA E. CANNIE file any additional pleading or set any additional hearing in this proceeding and not prevail on the issues raised in such pleading or during such hearing, then all attorney’s fees and costs incurred by the Personal Representative and Trustee in defending against the issues raised in said pleading or at said hearing shall be paid from her portion of the Estate and Trust.
Section 733.6171, Florida Statutes, sets forth the bases for payment of fees for extraordinary services performed by the attorney for the personal representative. Although we understand the trial court’s reason for including the quoted language in the order, § 733.6171 does not contemplate a prospective award of fees. We therefore strike the quoted language from the order. The order is otherwise affirmed.
ALLEN, WEBSTER and VAN NORTWICK, JJ., CONCUR.